 Case 3:20-cv-01170-HES-PDB Document 5 Filed 01/25/21 Page 1 of 2 PageID 16




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


DAVID WALKER,

        Plaintiff,

V.                                                                 Case No. 3:20-cv-1170-J-20PDB


ANN COFFIN,

        Defendant.



                                             ORDER


        THIS CAUSE is before this Court following a Report and Recommendation, entered

December 29, 2020, that recommends this case be dismissed without prejudice because the Court

is without jurisdiction.(Dkt 4).'

        No objections were filed to the Report and Recommendation as required.^ After an

independent review ofthe record and upon consideration ofthe Report and Recommendation,this

Court finds that it is not clearly erroneous or contrary to the law and adopts the same in all respects.

        Accordingly, it is hereby ORDERED:

            1. The Magistrate Judge's Report and Recommendation (Dkt.4)is ADOPTED;

           2. Plaintiffs "Application to Proceed in District Court Without Prepaying Fees or

                Costs(Long Form)"(Dkt. 2)is DENIED;

           3. The case is DISMISSED without prejudice; and




'This is Plaintiffs third lawsuit in the Jacksonville Division of the Middle District of Florida
based on similar allegations. Both ofthe prior actions were dismissed. See Case Nos. 3:18-cv-770-
J-32MCR; 3:20-cv-826-J-32PDB.

^ See footnote ofthe Report and Recommendation(Dkt. 4).
Case 3:20-cv-01170-HES-PDB Document 5 Filed 01/25/21 Page 2 of 2 PageID 17
